DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/4/2020 have been fully considered but they are not persuasive. The Examiner has reviewed the Applicant’s arguments/remarks in light of the most recently amended claim language. Upon review, the Examiner respectfully disagrees with the Applicant’s assertions that the claims as presented are in condition for allowance. With respect to the most recent claim amendments stating, “the handle being vertically movable to cause the angle between the frame and the handle to change,” the Examiner believes one of ordinary skill in the art would fully understand the basic maneuverability of the handle as presented within, for example, Sherry. As discussed within Col. 16, lines 6-30 for example, it is evident that the handle 16 of Sherry is capable of being manipulated so as to guide the cart 11 as desired, i.e. “much like a child’s play wagon.” While the Examiner believes that such teachings as presented within Sherry clearly establish a system in which a handle is capable of being moved in such orientation; however, in an attempt to expedite prosecution, prior art Chen is presented so as to clearly teach and establish that it is well known for a handle to move within a vertical orientation, thereby causing a change in the respective angle between a frame and the handle (i.e. figures 1b, 1c, etc. which show handle 2 being pivotally attached to the framework 12. Said manipulation of the handle 12 so as to pull the cart in a similar fashion to a “dolly cart” or “play In re Stevens, 101 USPQ (CCPA 1954). In this instance, the Examiner believes providing a handle which is capable of being adjusted in a horizontal fashion, as well as a vertical fashion, would have been well-known in the art with respect to the basic maneuverability of a device leading to a desired adjustment to location and placement of said device.
With respect to the most recent claim amendments stating: “the solar panel being movable between a storage position, located on the frame, and a charging position, located on the handle,” the Examiner would like to remind the Applicant that it has been held that rearranging parts of a prior art structure involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this instance, the Examiner believes that arranging a respective solar panel as positioned in relation to the self-propelled power station would fall well-within the skill of one having ordinary skill in the art. As previously taught within the prior art of record, Benn, Sherry, Saelzer, etc., the solar panels of the power station are to be maneuvered and positioned in such a manner, that when the solar panels are to perform a charging operation they will be capable of being placed in the most efficient location as possible, thereby enhancing the solar panels charging capabilities. A plethora of ways are discussed within the prior art in which positioning of the solar panels may occur including 
Finally, in regards to dependent claim 9, the Examiner believes the most recent amendments overcome the prior art of record, in particular, the teachings of Wagnon. As discussed within Wagnon, the panel holding assembly, which includes each PV panel, is respectfully removable. Wagnon therefore fails to teach removable housing panels for enclosing the frame as is now required by the claims. However, upon further review and consideration, prior art Ko discloses housing panels for enclosing the frame so as to provide protection over the panels while placed in a storage position. As previously discussed, it has been held that constructing a formerly integral structure in various separable elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. For these reasons, inter alia, the Examiner believes the prior art of record reads upon the most recent listing of claims. An updated rejection is presented below so as to address the most recent claim amendments.
Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benn et al. (U.S. Patent Publication Number 2002/0180404) in view of Sherry (U.S. Patent Number 10,389,121) in further view of Saelzer et al. (U.S. Patent Publication Number 2006/0118162) and in further view of Chen (U.S. Patent Publication Number 2008/0210289).
Regarding Claim 1:
Benn et al. discloses a self-propelled power station (Fig.’s 1 and 15, PV modular platform 1 with drive housing section 302 housing drive motor 303, and their related discussion; figure 1 relied upon to provide the basic teachings of the same components shown within figure 15. Figure 1 also showing components such as battery enclosure 4 which is not labeled within figure 15), comprising: a frame having a platform (Fig. 15, battery enclosure carriage 5 supporting battery enclosure 4, and its related discussion; see, for example, paragraph 0022. Said frame seen as the battery enclosure carriage 5 having a lower portion for supporting wheels 2, as well as a top platform so as to receive and support battery enclosure 4), the frame being supported by wheels (Fig.’s 1 and 15, battery enclosure carriage 5 being supported via wheels 2/304 with wheel supports 3, and its related discussion; see, for example, paragraph 0022) and being steerable (Fig. 17, remote control 301 having user operated toggle switch 313, indicator 310, buttons 311 and 312, and their related discussion; see, for example, paragraphs 0048-0055 which disclose manual or remote control capable of maneuvering, i.e. steering, the modular platform); at least one battery positioned (Fig.’s 1, 8, 11, and 15, battery enclosure 4 positioned on battery enclosure carriage 5 including batteries 26, and their related discussion; see, for example, paragraphs 0023-0024, 0029-0034, etc.), the at least one battery providing power to a power inverter (Fig.’s  8 and 11, batteries 26 providing power to inverter 106, and their related discussion; see, for example, paragraph 0032 which discloses power from the batteries 26 being sent to inverter 106); a solar panel removably attachable to the self-propelled power station (Fig.’s 1, 3, 8, 11, and 15, PV panels 10 attached to the PV modular platform 1, and their related discussion; see, for example, paragraph 0025 which discloses the PV panels 10 can be temporarily removed) for charging the at least one battery (Fig.’s 8 and 11, PV panels 10, junction box 100, batteries 26, charge controller 102, and their related discussion; see, for example, paragraph 0031 which discloses electricity will be generated and flow from PV panels 10 to junction box 100. Charge controller 102 will monitor the condition of batteries 26, and if said batteries 26 require further charging, the charge controller 102 will direct electricity from the junction box 100, which received electricity from PV panels 10, to charge the batteries 26), the solar panel having a charge controller for controlling the flow of electricity from the solar panel to the at least one battery  (Fig.’s 8 and 11, PV panels 10, charge controller 102, and their related discussion; see, for example, paragraph 0031 which discloses electricity will be generated and flow from PV panels 10 to junction box 100. Charge controller 102 will monitor the condition of batteries 26, and if said batteries 26 require further charging, the charge controller 102 will direct electricity from the junction box 100, which received electricity from PV panels 10, to charge the batteries 26), and the solar panel being movable between a storage position, located on the frame, and a charging position, (Fig.’s 1, 3, 8, 11, and 15, PV panels 10 attached to the PV modular platform 1, and their related discussion; see, for example, paragraph 0025 which discloses the PV panels 10 can be temporarily removed. It has been held that rearranging parts of a prior art structure involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this instance, the Examiner believes that arranging a respective solar panel as positioned in relation to the self-propelled power station would fall well-within the skill of one having ordinary skill in the art as it is believed that one of ordinary skill in the art would understand the nuances in placing the solar panels in a charging configuration, i.e. similar to that shown within figure 3, as well as to further position the solar panels into a charging position in which the panels will be maneuvered in such a manner so as to increase power efficiency. Stated in another way, the Examiner believes that while the prior art of record fails to explicitly teach a charging position located on the handle, one of ordinary skill in the art would understand the nuances of moving the solar panels to a desirable, and efficient charging location (i.e. rearranging the solar panels of the self-propelled power station from a first position to a second position to further enhance and support power production)); and a motor for driving at least one wheel (Fig.’s 11 and 15, drive motor 303 for driving wheels 304 and 305, and their related discussion; see, for example, paragraph 0045). The Examiner would like to make note that while multiple figures are pointed to (i.e. figure 1 and figure 15, figure 8 and figure 11, etc.) said figures are merely presented so as to provide the basic teachings of the application, which are not repeated in another embodiment. For instance, figures 11 and 15 are relied upon as the main embodiment of the prior art as the figures are directed towards a motor driven, i.e. self-propelled, modular platform; however, the description for various 
However, Sherry discloses a self-propelled power station, comprising: a frame having a platform (Fig.’s 1A-1B, portable power generator 10 having bed 12 with cart 11, and their related discussion; see, for example, Col. 3, line 35- Col. 4, line 15), the frame being supported by wheels (Fig.’s 1A-1B, pair of wheels 14 as well as stand 18 which may be replaced by a caster front-center wheel as well, and their related discussion; see, for example, Col. 3, line 35- Col. 4, line 15) and being steerable by a handle (Fig.’s 1A-1B, handle 16 and its related discussion; see, for example, Col. 3, line 35- Col. 4, line 15); at least one battery positioned on the platform (Fig.’s 1A-2A, battery 52 and its related discussion; see, for example, Col. 3, line 35- Col. 4, line 15, etc.), the at least one battery providing power to a power inverter (Fig.’s 1A-2A, battery 52 providing power to inverter 60, and their related discussion; see, for example, Col. 5, lines 16-49), the power inverter having an AC socket (Fig.’s 1A-2A, inverter 60 having one or more AC outlets 22, and their related discussion; see, for example, Col. 5, lines 16-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of 
However, Saelzer et al. discloses a self-propelled power station (Fig. 1, self-propelled vehicle 100 having photovoltaic powering system 110, battery 108, and vehicle motor 106, and their related discussion; see, for example, paragraphs 0013, 0034-0039, etc.), comprising: a motor powered by the at least one battery for driving at least one wheel (Fig. 1, self-propelled vehicle 100 having battery 108 for powering vehicle motor 106, driving wheels apart of the vehicle propulsion mechanism 104, and their related discussion; see, for example, paragraphs 0013, 0034-0039, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Benn to power a motor via the at least one battery, as taught within Saelzer, so as to provide a way to utilize the converted useable, and renewable, energy generated within the station thereby reducing and limiting the stations overall emissions. Furthermore, while the prior art of record discloses a handle capable of being manipulated so as to guide the cart 11 as desired, i.e. “much like a child’s play wagon,” in an attempt to expedite prosecution, the prior 
However, Chen discloses a handle being vertically movable to cause the angle between the frame and the handle to change (Fig.’s 1b, 1c, etc., handle 2 being pivotally attached to the framework 12, and their related discussion; see, for example paragraphs 0033-0035. Said manipulation of the handle 12 so as to pull the cart in a similar fashion to a “dolly cart” or “play wagon” causing the angle between the frame 11 and the handle 12 to change). It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Modified Benn to adjust a handle in a vertical fashion so as to change an angle between a frame and a handle, as taught within Chen, so as to ensure the power station may be manipulated in a plurality of desirable manners so as to facilitate and enhance overall maneuverability and adjustment. The Examiner would also like to known that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a handle capable of being adjusted in a vertical orientation, since it has been held that the provision of adjustability, where needed, involves only ordinary skill in the art. In re Stevens, 101 USPQ (CCPA 1954). In this instance, the Examiner believes providing a handle which is capable of being adjusted in a horizontal fashion, as well as a vertical fashion, would have been well-known in the art with respect to the basic maneuverability of a device leading to a desired adjustment to location and placement of said device.
Regarding Claim 2:
Modified Benn teaches the limitations of the preceding claim 1. Modified Benn, in further view of Sherry, discloses wherein a generator is provided on the platform in connection to the at least one battery for charging the at least one battery (Fig. 2A, internal combustion engine 32 with DC alternator 44 connected to switch current regulator 54 for charging of battery 52, and their related discussion; see, for example, Col. 6, lines 28-54, Col. 8, line 11- Col. 9, line 19, etc. “… the engine 32 is controlled to drive the DC alternator 44 and produce a DC charge current for the battery 52 to charge...”).
Regarding Claim 3:
Modified Benn teaches the limitations of the preceding claim 2. Modified Benn, in further view of Sherry, discloses wherein the generator is a gas generator (Fig. 2A, internal combustion engine 32 with DC alternator 44, and their related discussion; see, for example, Col. 6, lines 28-54, Col. 8, line 11- Col. 9, line 19, etc. “… the engine 32 will be a 5.5 horsepower engine, driven by propane gas… the cost of operation of the engine is much lower when powered with propane or natural gas, as compared to gasoline or diesel...”).
Regarding Claim 4:
Modified Benn teaches the limitations of the preceding claim 1. Modified Benn, in further view of Sherry, discloses wherein a power plug is provided in connection with the at least one battery for charging the at least one battery (Fig. 2A, AC grid 58 and battery charger 56 for charging battery 52 when grid power is available, such as at a campground, and their related discussion; see, for example, Col. 7, lines 11-39, Col. 10, line 56- Col. 11, line 32, claim 9, etc. which disclose the station may be configured to be connected to the AC grid if said connection is available at a site of operation, as well as an AC power inlet adapted for receiving AC power from an AC grid.).
Regarding Claim 5:
Modified Benn teaches the limitations of the preceding claim 1. Modified Benn, in further view of Benn, discloses wherein the at least one battery has a voltage meter (Fig. 11, DC voltmeter 104 and its related discussion; see, for example, paragraph 0032 which discloses the DC voltmeter 104 will monitor the DC electricity flowing from batteries 26).
Regarding Claim 6:
Modified Benn teaches the limitations of the preceding claim 1. Modified Benn, in further view of Benn, further discloses wherein each of the wheels supporting the frame is driven by an independent electric motor (Fig.’s 11 and 15, drive motor 303 driving wheels 304, and their related discussion; see, for example, paragraph 0045 which teaches the drive motor is responsible for driving of the wheels. See also Saelzer, fig. 1, vehicle motor 106 driving vehicle propulsion mechanism 104 and their related discussion; see, for example, paragraph 0034. It should be further noted that the claim is generally unclear, as it is not clear if ‘an independent electric motor’ is meant to further limit and refer back to ‘a motor’ as presented within claim 1, or if the Applicant is attempting to claim a plurality of motors differing from the originally presented motor. As best understood from the Applicant’s specification, the phrase “an independent motor” is meant to refer back to the original motor as both are represented by reference numeral 27. Even further, it should be noted if that Applicant did intend to introduce a plurality of motors, that it has been held that a mere duplication of the essential working components of a device is well-known in the art.).
Regarding Claim 7:
Modified Benn teaches the limitations of the preceding claim 1. Modified Benn, in further view of Benn, further discloses wherein there are eight batteries (Fig. 11, batteries 26 and their related discussion; see, for example, paragraphs 0023-0024, 0029-0034, claim 5, etc. It should be further noted that the prior art presented offers a wide variety of the amount of batteries capable of use within the station, i.e. ranging from a single battery to 16 batteries. It should be further noted that in this case, selecting a given number of batteries would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. It is also noted that it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.).
Regarding Claim 8:
Modified Benn teaches the limitations of the preceding claim 1. Modified Benn, in further view of Benn, further discloses wherein there are two solar panels (Fig.’s 1, 11, and 15, PV panels 10, and their related discussion; see, for example, paragraphs 0003, 0023-0024, 0029-0034, 0045-0046, claim 1, etc. It should be further noted that the prior art presented offers a wide variety of the amount of PV panels capable of use within the station, i.e. ranging from a single panel to four PV panels. It should be further noted that in this case, selecting a given number of solar panels would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. It is also noted that it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benn et al. (U.S. Patent Publication Number 2002/0180404) in view of Sherry (U.S. Patent Number 10,389,121) in view of Saelzer et al. (U.S. Patent Publication Number 2006/0118162) in further view of Chen (U.S. Patent Publication Number 2008/0210289) and in further view of Ko (U.S. Patent Publication Number 2010/0000592).
Regarding Claim 9:
Modified Benn teaches the limitations of the preceding claim 1. While Modified Benn discloses panels for enclosing the frame (see, for example, Sherry which discloses ventilated enclosures or cabinets 20 being fastened to the bed 12), Modified Benn fails to explicitly disclose comprising removable housing panels for enclosing the frame (emphasis added).
However, in an attempt to expedite prosecution, Ko, which is similarly directed towards a portable power station, discloses comprising removable housing panels for enclosing the frame (Fig.’s 1-2, right and left covers 310 and 320 of body 300 used for housing solar panel 100, and their related discussion; see, for example, paragraph 0019 which disclose hinge connected covers utilized so as to protect the solar cell modules of the solar panel from unnecessary wearing and impacts; said covers as shown being connected to the body of the housing 300. The Examiner would also like to note that it has been held by the courts that making an integral structure separable (e.g. in a plurality of pieces), if so desired, would require only ordinary skill in the art. In re Dulberg, 129 USPQ 348, 349 (CCPA 1961). Nerwin v. Erlichman, 168 USPQ 177, 179). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Benn to explicitly teach removable housing panels for enclosing the frame, as taught within Ko, so as to provide a way to ensure that the internal components of the power station will be safeguarded while further allowing for said components to be easily reached for various reasons such as maintenance, check-ups, or potentially replacement. Furthermore, it should be noted that it has been held that the constructing of a formerly integral structure into various separable elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179) as well as making an integral structure separable, if so desired, would require only ordinary skill (In re Dulberg, 129 USPQ 348, 349 (CCPA 1961)). In this instance, making the integral structure of Modified Benn, i.e. the panels as shown to be fastened to the frame, removable or separable from the frame.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOSEPH N INGE/
Examiner, Art Unit 2836                                                                                                                                                                                           
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836